DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 12 is objected to because of the following informalities:  
As to claim 12, line 4, “the median diameter” lacks antecedent basis.  
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21, 24, and 26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims 1-21, 24, and 26 are directed to an abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as addressed below.

1. 	A computer-implemented method for extracting biosignatures for an individual subject having a given mental disorder, the method comprising: 
a) receiving, at a processor, task-based functional magnetic resonance imaging (fMRI) data for the individual subject and one or more populations; 
b) automatically mapping, using the processor, a localizome based on the fMRI data; 
c) automatically selecting and sorting brain regions or brain nodes, using the processor and the localizome to produce a functional subset of brain regions or brain nodes; 
d) automatically searching, using the processor, the functional subset of brain regions or brain nodes to produce a multivariate classifier indicating that the subject has particular brain circuit patterns associated with at least one symptom of the given mental disorder; 
e) generating a report indicating that the subject has a biotype associated with the given mental disorder.

As to claim 1 above, the pertinent portion pertaining to the abstract idea is bolded.  The bolded limitations b) automatically mapping, using the processor, a localizome based on the fMRI data are mathematical.  
The bolded limitations c) automatically selecting and sorting brain regions or brain nodes, using the processor and the localizome to produce a functional subset of brain regions or brain nodes; d) automatically searching, using the processor, the functional subset of brain regions or brain nodes to produce a multivariate classifier indicating that the subject has particular brain circuit patterns associated with at least one symptom of the given mental disorder are mental steps.


14. 	An fMRI system comprising: 
a magnet system configured to generate a polarizing magnetic field about at least a portion of a subject arranged in the fMRI system; 
a magnetic gradient system including a plurality of magnetic gradient coils configured to apply at least one magnetic gradient field to the polarizing magnetic field; 
a radio frequency (RF) system configured to apply an RF field to the subject and to receive fMRI signals therefrom; 
a computer system programmed to: 
control the fMRI system to acquire task-based fMRI data for an individual subject having a given mental disorder; 
acquire fMRI data for one or more populations; 
map a localizome based on the fMRI data for the individual subject having the given mental disorder; 
select and sort brain regions or brain nodes using the localizome to produce a functional subset of brain regions or brain nodes of the individual subject; 
search the functional subset of brain regions or brain nodes to produce a multivariate classifier indicating that the subject has particular brain circuit patterns associated with at least one symptom of the given mental disorder or its treatment; and 
generate a report indicating that the subject has the given biotype associated with the given mental disorder.
As to claim 14 above, the pertinent portion pertaining to the abstract idea is bolded.  The bolded limitations map a localizome based on the fMRI data for the individual subject having the given mental disorder is mathematical.
The bolded limitations select and sort brain regions or brain nodes using the localizome to produce a functional subset of brain regions or brain nodes of the individual subject; search the functional subset of brain regions or brain nodes to produce a multivariate classifier indicating that the subject has particular brain circuit patterns associated with at least one symptom of the given mental disorder or its treatment are mental steps. 

The non-abstract limitations are “a magnet system”; “a magnetic gradient system”; “radio frequency system”; “a computer system”; “a processor”; “a) receiving, at a processor, task-based functional magnetic resonance imaging (fMRI) data for the individual subject and one or more populations”; “e) generating a report indicating that the subject has a biotype associated with the given mental disorder”; “control the fMRI system to acquire task-based fMRI data for an individual subject having a given mental disorder”; “acquire fMRI data for one or more populations”; and ”generate a report indicating that the subject has the given biotype associated with the given mental disorder”.  “A magnet system”; “a magnetic gradient system”; “radio frequency system”; “a computer system”; and “a processor” are basic components of every MRI apparatus and do not make the MRI less generic.  The step of “a) receiving, at a processor, task-based functional magnetic resonance imaging (fMRI) data for the individual subject and one or more populations”; “e) generating a report indicating that the subject has a biotype associated with the given mental disorder”; “control the fMRI system to acquire task-based fMRI data for an individual subject having a given mental disorder”; “acquire fMRI data for one or more populations”; and “generate a report indicating that the subject has the given biotype associated with the given mental disorder” are considered generic computer functions.

A search has been performed, but no art has been found for prior art rejection at this time.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Borsook et al. disclose method and apparatus for evaluating motivational and emotional circuitry in the brain during paradigms focused on specific motivational functions.  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN S LEE whose telephone number is (571)272-2137. The examiner can normally be reached M-F, 10 am - 7 pm, 2nd Mondays off..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN S LEE/           Primary Examiner, Art Unit 2852